United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Fort Lauderdale, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Stanley M. Rosenberg, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-854
Issued: September 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 7, 2007 appellant filed a timely appeal from the December 29, 2006 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, who
affirmed the termination of her monetary compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this termination.
ISSUE
The issue is whether the Office properly terminated appellant’s monetary compensation
on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On December 8, 2002 appellant, then a 47-year-old security screener, sustained an injury
in the performance of duty while assisting a passenger from falling. The Office accepted the
claim for lumbar/back sprain/strain. On July 1, 2003 appellant sustained an injury in the

performance of duty when she struck her head on a scanning device. The Office accepted her
claim for medical treatment only.1 On September 2, 2003 appellant sustained another low back
injury in the performance of duty while lifting bags.2 On September 19, 2003 she sustained an
injury when, under the influence of medications for her accepted employment injuries, she lost
her balance on an escalator and fell. The Office accepted appellant’s claim for cervical and
lumbar strains, C5-6 small central extruded disc herniation and concussion with loss of
consciousness.3 She was also diagnosed with preexisting cervical and lumbar degenerative disc
disease. Appellant did not return to work. The Office authorized an anterior C5-6 discectomy
and fusion, which was performed on March 28, 2005.
On July 8, 2005 Dr. Jon D. Donshik, appellant’s orthopedic surgeon, reported that
appellant remained out of work. He was to see her back in follow-up in three weeks. On
July 11, 2005 Dr. Donshik completed a work capacity evaluation indicating that appellant could
work with restrictions for four hours a day. He stated that appellant needed a sedentary position
which restricted appellant to no twisting, bending, stooping, squatting, kneeling or climbing.
On July 12, 2005 the employing establishment offered appellant a limited-duty
assignment for four hours a day. Duties included attending meetings prior to and after the shift,
with meetings lasting between 15 and 45 minutes. The employee could sit or stand while
attending these meetings. Duties also included monitoring exit lanes. The employee would be
required to sit or stand, as necessary, at the passenger exit lane to ensure only authorized
personnel enter the security checkpoint from the exit location. The employee would not be
required to stop any passengers from entering though the exit lane, but would simply monitor the
exit lane visually. This task would last about three and a half hours a day. Physical restrictions
matched those reported by Dr. Donshik.
The Office sent Dr. Donshik a copy of the job offer and inquired whether appellant was
capable of performing the duties. On August 17, 2005 he responded that appellant could return
to work so long as she adhered to “light duty previously outlined.”
On August 18, 2005 the Office advised appellant that the offered position was suitable,
with duties and physical limitations provided by her attending physician. The Office informed
appellant that the position was currently available and that she had 30 days either to accept the
offer or provide an explanation for refusing it. The Office notified appellant of the penalty under
5 U.S.C. § 8106(c)(2).
Appellant replied on September 12, 2005 that she had developed problems with her heart,
that she was seeing a psychiatrist, that she was having trouble with her medication, that she was
hospitalized for depression and anxiety, and that a neuropsychologist advised her it would not be
a good idea for her to return to work yet. She stated that she presently did not feel well enough
to return. Appellant had a lot of pain in her back and legs. She stated she was drowsy and not
1

OWCP File No. 062090148.

2

OWCP File No. 062095872.

3

OWCP File No. 062096617.

2

very alert most of the time from taking so much medication and that she did not feel it would be
good, for herself or for others, to return to work.
Appellant submitted a report from Dr. Rhonda Q. Freeman, a clinical neuropsychologist,
who examined her on August 2 and 3, 2005. Dr. Freeman related her findings and noted
significant psychiatric symptomatology, including auditory hallucinations, depression and
anxiety. Appellant reported developing claustrophobia, symptoms of post-traumatic stress
disorder and stuttering. She reported considering suicide on several occasions. Appellant
reported difficulty with coping, irritability and sleep.
Dr. Freeman reported that on
neuropsychological measures, appellant’s verbal fluency, category fluency, visual incidental
memory, sustained attention and reasoning were impaired. She concluded that appellant
presented with an atypical profile, “which may more closely match the presence of
psychopathology and inconsistent effort perhaps secondary to medications, rather [than] the
effects of a concussion.” Given her uncertainty, Dr. Freeman deferred a cognitive diagnosis and
offered a principal diagnosis of mood disorder, not otherwise specified, which she described as
significant. She then addressed appellant’s work status: “[Appellant] is encouraged to remain
on leave from work; maintain regular treatment with her psychiatrist to reduce her symptoms,
and have her physicians review her medications to address her complaint of functioning ‘in a
fog’ and side effects.”
On September 19, 2005 the Office notified appellant that it considered her reasons for
refusing the offered position and found them to be unacceptable. The Office noted that
appellant’s attending neurologist, together with a second-opinion psychiatrist, had released her to
work in 2004. The Office found that Dr. Freeman’s opinion was of diminished probative value
because she did not provide detailed reasoning in support of her opinion. The Office notified
appellant that she had 15 days to accept the job offer and that it would not consider any further
reasons for refusal.
Appellant replied on September 27, 2005 that she did not feel mentally stable enough to
return to work. She stated that she presently could not function in any job, that she had chronic
pain in her legs and back, and that she suffered from bad headaches and terrible mood swings.
She stated that she was depressed and very emotionally wrecked. Appellant explained that she
was not refusing the job offer, she just could not do it. She listed her medications.
On September 24, 2005 Dr. Virginia M.V. Buki, a Board-certified psychiatrist, reported
as follows: “[Appellant] has been my patient since September 22, 2005. She has been diagnosed
with [m]ajor [d]epression with psychotic features and [g]eneralized [a]nxiety [d]isorder. I do
n[o]t consider she is in a state of mind that allows her to work. Her prognosis is reserved at this
time.”
In a decision dated October 12, 2005, the Office terminated appellant’s monetary
compensation for refusing an offer of suitable work. The Office noted that it did not authorize
Dr. Freeman or Dr. Buki to provide medical services for appellant, and that these physicians did
not provide objective findings or medical rationale to support their opinions. The Office found
that the weight of the medical evidence rested with Dr. Donshik’s recent release to work and
with the physicians who saw appellant in 2004.

3

Appellant requested an oral hearing before an Office hearing representative, which was
held on September 21, 2006. In a decision dated December 29, 2006, the hearing representative
affirmed the termination of appellant’s monetary compensation. He noted that medical evidence
in 2004 established no cognitive condition due to the work injury or otherwise, and that
Dr. Freeman deferred a cognitive diagnosis. The hearing representative noted that psychological
and psychiatric reports in 2004 showed that appellant was able to return to work, and that
Dr. Freeman did not address this evidence. He found that Dr. Freeman’s opinion was vague and
unrationalized. The hearing representative noted that she did not mention the part-time limitedduty job offer. In view of these deficiencies, he found that the evidence failed to establish that
appellant was disabled from performing the duties of the job offer due to a psychiatric or
emotional condition. The hearing representative further found that Dr. Buki’s opinion was of
diminished probative value because she reported no factual or medical background, no findings
on examination and no rationalized opinion to support disability for work.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act states that a partially
disabled employee who refuses to seek suitable work, or refuses or neglects to work after
suitable work is offered to, procured by, or secured for her is not entitled to compensation.4 The
Office has authority under this section to terminate compensation for any partially disabled
employee who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, the Office has the burden of demonstrating that the employee can work,
setting forth the specific restrictions, if any, on the employee’s ability to work, and has the
burden of establishing that a position has been offered within the employee’s work restrictions,
setting forth the specific job requirements of the position.5 To justify termination of
compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, the Office has the
burden of showing that the work offered to and refused or neglected by appellant was suitable.6
ANALYSIS
The clear weight of the medical evidence establishes that physically, based on her
accepted orthopedic conditions, appellant is capable of performing the duties of the offered
position. Dr. Donshik, the attending orthopedic surgeon, released appellant to return to part-time
work with restrictions. The employing establishment offered a position based on these
restrictions. The Office sent a copy of the job description to Dr. Donshik for his review, and he
responded that appellant could perform the duties as previously outlined. There is no current
medical evidence to the contrary. Notwithstanding her continued complaints of pain, the Board
finds that appellant’s effective refusal of the offered employment was not justified on physical or
orthopedic grounds.

4

5 U.S.C. § 8106(c)(2).

5

Frank J. Sell, Jr., 34 ECAB 547 (1983).

6

Glen L. Sinclair, 36 ECAB 664 (1985).

4

Psychologically and psychiatrically, the evidentiary picture is different. The Office
observed that medical evidence from 2004 supported appellant’s capacity to return to at least
modified duty. But a year later the evidence turned to the contrary. Appellant saw Dr. Freeman,
a clinical neuropsychologist, on August 2 and 3, 2005. Dr. Freeman diagnosed a significant
mood disorder and encouraged appellant to remain off work. Appellant also saw Dr. Buki, a
psychiatrist, on September 22, 2005. Dr. Buki diagnosed major depression with psychotic
features and a generalized anxiety disorder. She reported that appellant was in a state of mind
that did not allow her to work. With both her neuropsychologist and psychiatrist reporting that
she could not or should not return to work, the question becomes whether this evidence justified
appellant’s refusal of the offered position.
The Board finds that appellant’s refusal was justified. The Office found that Dr. Freeman
did not provide “detailed” reasoning in her six-page narrative report, but she did provide
extensive findings on examination and testing. Her summary was thorough, and her reason for
deferring a cognitive diagnosis was clear. Her opinion that appellant should remain on leave
from work appears consistent with her findings and diagnosis. Although she did not discuss the
duties of the offered position, Dr. Freeman reported that appellant’s visual incidental memory,
sustained attention and reasoning were impaired. These impairments appear to be directly
relevant to a position that requires visual monitoring of a passenger exit lane for three and a half
hours to ensure only authorized personnel enter the security checkpoint from the exit location.
The Board finds that Dr. Freeman’s opinion is sufficiently probative to justify appellant’s
refusal of the offered position. It is immaterial whether the Office authorized Dr. Freeman to
provide psychological services. Appellant relied on the advice of her physician, and her
physician provided a rationalized narrative report. There was no current psychological or
psychiatric opinion to the contrary. Dr. Buki’s opinion was equally clear and supportive, but it
lacked the findings and narrative discussion found in Dr. Freeman’s report. As appellant refused
the offered position with justification, the Board finds that Office did not meet its burden of
proof to terminate monetary compensation under section 8106(c)(2) of the Act. The Board will
reverse the Office’s December 29, 2006 decision and remand the case for appropriate
reinstatement of compensation.
CONCLUSION
The Board finds that the Office has not met its burden to justify the termination of
appellant’s monetary compensation under 5 U.S.C. § 8106(c)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the December 29, 2006 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge, concurring:
I join in the finding of the majority that the Office of Workers’ Compensation Programs
did not meet its burden of proof to terminate appellant’s compensation benefits under section
8106.
The record reflects that appellant was referred by the Office for examination to
Dr. Henry M. Storper, a Board-certified psychiatrist. In a November 8, 2004 report, Dr. Storper
reviewed appellant’s history of injury and noted her treatment for possible postconcussion
syndrome. On mental status examination, he described appellant’s thought processes as normal
but noted her frustration about difficulties with her job and workers’ compensation. Dr. Storper
noted that her thought processes were generally logical and well organized with some obsessive
ruminations noted. He advised that appellant had no suicidal ideation. Appellant’s recent and
remote memory was generally intact with no indication of any auditory or visual hallucinations,
delusions or paranoid ideation. Dr. Storper diagnosed a mixed adjustment disorder and postconcussion syndrome. He noted that appellant was capable of performing all of her activities of
daily living and that she was not undergoing current active psychiatric or mental health
treatment. Dr. Storper opined that appellant’s diagnosed condition was not related to her
December 8, 2002 injury but related to the 2003 employment injury. From a work perspective,
he advised that appellant had no psychological work limitations due to residuals of her
concussion and advised that she was capable of performing light duty, subject to medical
clearance due to her accepted orthopedic conditions.
As noted in the majority opinion, appellant was treated by Dr. Freeman, a clinical
psychologist. In August 2005, she noted symptoms such as auditory hallucinations, depression
6

and anxiety. Based on her examination, Dr. Freeman listed a principal diagnosis of mood
disorder, not otherwise classified and noted that appellant remained disabled pending regular
psychiatric treatment. In a September 24, 2005 report, Dr. Buki stated that she had recently
treated appellant as a patient since September 22, 2005. She diagnosed major depression with
psychotic features and a generalized anxiety disorder. Dr. Buki found that appellant was unable
to return to work.
The evidence reveals a conflict in medical opinion between Dr. Storper and Drs. Freeman
and Buki as to whether residuals of appellant’s concussion disable her from performing limitedduty work. As this conflict arose prior to the October 12, 2005 termination of compensation, I
join in finding that the Office did not meet its burden of proof.

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

